UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4391


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AHMOD SAQYAN HOOPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00198-CCE-1)


Submitted: July 8, 2020                                           Decided: July 16, 2020


Before THACKER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Ira Knight, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Meredith C. Ruggles, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ahmod Saqyan Hooper appeals the sentence imposed upon revocation of his

supervised release. Although he does not challenge the 18-month term of imprisonment

imposed by the district court, he argues that the additional term of supervised release is

plainly unreasonable because the district court failed to explicitly articulate how the

imposition of supervised release comported with the relevant 18 U.S.C. § 3553(a) (2018)

factors. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We . . .

must determine whether the sentence is procedurally or substantively unreasonable,”

evaluating the same general considerations “‘employ[ed] in our review of original

sentences.’” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (quoting United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). We will affirm a revocation sentence

if it is within the applicable statutory maximum and not “‘plainly unreasonable.’” United

States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (quoting Crudup, 461 F.3d at 437).

“Only if a revocation sentence is unreasonable must we assess whether it is plainly so.” Id.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” Slappy,

872 F.3d at 207 (footnotes omitted). “[A] revocation sentence is substantively reasonable

if the court sufficiently state[s] a proper basis for its conclusion that the defendant should

receive the sentence imposed,” up to the statutory maximum. Id. (internal quotation marks

                                              2
omitted). “A sentence within the policy statement range is presumed reasonable.” Padgett,

788 F.3d at 373 (internal quotation marks omitted).

       Having reviewed the parties’ briefs and the record, we conclude that the district

court relied on appropriate factors and adequately justified imposing an additional term of

supervised release. Hooper’s 12-month term of supervised release is not unreasonable and,

therefore, not plainly so. Accordingly, we affirm the district court’s revocation judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3